                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 SOUTHERN DIVISION

                                       No. 7:99-CR-49-lF
                                       No. 7:99-CR-49-2F
                                       No. 7:99-CR-49-3F

 UNITED STATES OF AMERICA,                        )
                                                  )
               v.                                 )           REASSIGNMENT ORDER
                                                  )
 CLAUDE WENDELL BELLAMY                           )
 JAMES LARRY BELLAMY                              )
 ALVIN GLENN BELLAMY                              )



       At the direction of the Court, and for the continued efficient administration of justice, this

case is reassigned to the Honorable Terrence W. Boyle, Chief United States District Judge, as to

all defendants for all further proceedings All future documents shall reflect the revised case

numbers of 7:99-CR-49-BO.



       SO ORDERED. This the ;27 day of February, 2020.



                                                             Peter A. Moore, Jr.
                                                             Clerk of Court
